

EXHIBIT 10.1
SEPARATION AGREEMENT, WAIVER AND RELEASE
This Separation Agreement, Waiver and Release (the “Agreement”) is a contract by
and between Federal Agricultural Mortgage Corporation, a federally-chartered
instrumentality of the United States with its principal place of business at
1999 K Street, N.W., 4th Floor, Washington, D.C. 20006 (hereinafter, “Farmer
Mac” or “Company”), and Michael A. Gerber, an individual residing at 13304 Beall
Creek Court, Potomac, Maryland 20854 (hereinafter, “Executive”).
In consideration of the foregoing and the payments, covenants and releases
described below, and in consideration of other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, Farmer Mac and Executive
(collectively, the “Parties”), intending to be legally bound hereby, agree as
follows:
I.
TERMINATION FROM EMPLOYMENT AND PAYMENT OF WAGES THROUGH THE TERMINATION DATE.

A.Termination of Employment. Executive’s employment with Farmer Mac is
terminated effective on October 3, 2012 (the “Termination Date”) and, to the
extent he serves on any boards of directors and/or serves as an officer of any
of Farmer Mac’s subsidiaries, affiliates or related entities, Executive has
resigned from any such boards and offices. Executive acknowledges and agrees
that his employment and service on those boards of directors and/or as an
officer of those entities ended as of the Termination Date.
B.Termination of Employment Agreement.
1.Executive and Farmer Mac agree that the Executive’s Amended and Restated
Employment Agreement with Farmer Mac, dated as of April 1, 2011 (the “Employment
Agreement”), is terminated as of the Termination Date and is null and void and
of no effect, except for the provisions of Sections 11, 12, 13, 14 and 15 of the
Employment Agreement, which shall survive termination of the Employment
Agreement, are incorporated herein by reference and shall remain in full force
and effect.
2.Executive represents that with the termination of the Employment Agreement he
has no other present or future contract or agreement of employment with Farmer
Mac, whether written or oral, express or implied. Subsequent to the Termination
Date, Farmer Mac and Executive shall have only those rights and obligations as
set forth in this Agreement.
3.This Agreement is intended to and does settle and resolve all claims of any
nature that Executive might have against Farmer Mac and the other Releasees (as
defined below) including, without limitation, those arising out of their
employment relationship, the termination of Executive’s employment, the
termination of the Employment Agreement, or relating to any other matter.
C.No Other Consideration Due. Executive acknowledges and agrees that he has been
paid all wages and accrued benefits due through the date of execution of this
Agreement. Executive and Farmer Mac agree that Farmer Mac owes no other wages,
back pay, severance pay,






--------------------------------------------------------------------------------



equity or option grants, commissions, insurance, vacation pay, sick leave, other
leave, bonuses, benefits, expense reimbursements, or other compensation to
Executive as of the date of execution of this Agreement or thereafter, except as
specifically and expressly set forth below.
II.
CONSIDERATION FROM FARMER MAC.

A.    Severance Pay.
In consideration of Executive promises, covenants, agreements and the Release
(as defined below) and Covenant Not to Sue (as defined below) contained in this
Agreement, Farmer Mac agrees to undertake the following as set forth below.
1.Farmer Mac will pay Executive severance pay in the aggregate amount of Two
Million, Seven Hundred and Fifty-Five Thousand Dollars ($2,755,000.00), less
applicable taxes and withholdings (the “Severance Pay”), which is approximately
equivalent to the sum of two (2) times his Base Salary (as defined in the
Employment Agreement and subsequently increased by the Board) plus two (2) times
his Base Salary multiplied by the Incentive Salary Target (as defined in the
Employment Agreement), plus (c) accrued and unpaid Incentive Salary (as defined
in the Employment Agreement) for 2012.
2.The Severance Pay will be paid to Executive in a lump sum payment on the first
regular payroll date that is at least fifteen (15) days following Farmer Mac’s
timely receipt of the signed original of this Agreement executed by Executive,
but no later than sixty (60) days following the Termination Date in compliance
with Section 409A of the Internal Revenue Code, provided that Executive has
executed the Agreement and the Revocation Period (as defined in Section V.D.2
below) has expired.
3.Executive agrees that Farmer Mac’s failure to make timely payment of any
amount due pursuant to this Section II.A shall not constitute a default or
breach unless and until Farmer Mac has failed to tender payment within ten (10)
business days after receiving written notice from Executive that he has not
received timely payment.
4.Executive and Farmer Mac acknowledge and agree that these agreements, terms
and amounts have been negotiated and agreed upon voluntarily by both Parties.
The Parties also acknowledge and agree that these agreements, terms and amounts
exceed any and all actions, pay, and benefits that Farmer Mac might otherwise
have owed to Executive by contract or law and that they constitute good,
valuable, and sufficient consideration for Executive’s release and agreements
herein.




--------------------------------------------------------------------------------



B.    Termination of Benefits. Executive’s eligibility to participate in Farmer
Mac’s benefit programs (such as medical, dental, vision, life insurance,
disability insurance, health savings accounts, or other insurance, and any other
health and welfare or retirement benefit plan provided to employee of Farmer
Mac) (“Benefit Programs”) will terminate, or has terminated, in accordance with
the terms and conditions of the applicable plan documents for such Benefit
Programs.
C.    Disclosure of Agreement in Public Filings. To the extent that Farmer Mac
determines that it is necessary or appropriate, as determined in its sole
discretion, to disclose or describe this Agreement or any terms thereof in any
filings with the Securities and Exchange Commission or the Farm Credit
Administration, including, without limitation, any call report, proxy statement
filings on Schedule 14A, current reports on Form 8-K, quarterly reports on Form
10-Q or annual reports on Form 10-K, or any amendments to any of the foregoing,
Executive acknowledges that, notwithstanding anything contained herein to the
contrary, Farmer Mac shall be permitted to make any such disclosures or
descriptions, and Farmer Mac shall redact and omit, in any such disclosure or
description of this Agreement, any contact information included herein with
respect to Executive (e.g., home address).
III.
EXECUTIVE’S AGREEMENTS.

A.    Release of All Claims and Covenant Not to Sue.
1.The term “Releasee” or “Releasees” shall be construed as broadly as possible
and includes: Farmer Mac and each of Farmer Mac’s former or current agents,
shareholders, directors, officers, members, managers, employees, legal
representatives, attorneys, divisions, subsidiaries, parent companies, assigns,
joint ventures, successors and affiliates (and former or current agents,
shareholders, directors, officers, members, managers, employees, legal
representatives and attorneys of such divisions, subsidiaries, parent companies,
assigns, joint ventures, successors and affiliates), and all other persons
acting by, through, under or in concert with any of them.
2.In consideration of the payments made to him by Farmer Mac and the promises
contained in this Agreement, Executive, on behalf of himself and his agents and
successors in interest, hereby fully and unconditionally releases and discharges
Farmer Mac and the other Releasees from ALL CLAIMS, LIABILITIES, DEMANDS AND
CAUSES OF ACTION, as well as all contractual obligations (including, without
limitation, all obligations in the Employment Agreement) not expressly set forth
in this Agreement, whether known or unknown, fixed or contingent, that he may
have or claim to have against Farmer Mac or any other Releasee for any reason
based upon any facts, acts, omissions or agreements that have occurred or exist,
regardless of whether Executive is aware of them, as of the date of execution of
this Agreement (the “Release”).
3.Except to the extent that applicable law requires that Executive be allowed to
file a Charge of Discrimination with the Equal Employment Opportunity Commission
(“EEOC”) or other charge, Executive further hereby AGREES NOT TO FILE A LAWSUIT
or other legal claim or charge to assert




--------------------------------------------------------------------------------



any claim based upon any facts, acts, omissions or agreements that have occurred
or exist, regardless of whether Executive is aware of them as of the time he
executes this Agreement against any of the Releasees (the “Covenant Not To
Sue”).
4.The Release and the Covenant Not To Sue shall be construed as broadly as
possible and include, but are not limited to, all wrongful discharge or
employment claims; all tort claims; all claims arising under federal, state or
local laws prohibiting employment discrimination; all claims arising under
severance plans and contracts (including, without limitation, the Employment
Agreement); all claims based on any federal, state, District of Columbia, or
local whistleblower laws or statutes; any claims based on any Farmer Mac
policies, including severance policies; any public or private shareholder or
director claims; and all claims to attorneys’ fees or costs.
5.Executive specifically acknowledges and agrees that he is releasing any and
all rights under all federal, state and local employment laws including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964 (“Title VII”),
as amended (including amendments made through the Civil Rights Act of 1991), 42
U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the Americans With
Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq., the
Rehabilitation Act of 1973, as amended, as amended, 29 U.S.C. § 701, et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29
U.S.C. § 301 et seq., the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993 (“FMLA”), as
amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act (“FLSA”), as
amended, 29 U.S.C. § 201 et seq., the Employee Polygraph Protection Act of 1988,
29 U.S.C. § 2001, et seq., all other state, District of Columbia, and federal
code sections and legal principles and the state and federal worker’s
compensation laws.
6.Executive further agrees that if anyone (including, but not limited to,
Executive, the EEOC or any other government agency or similar such body) makes a
claim or undertakes an investigation involving Executive in any way, Executive
waives any and all right and claim to financial recovery resulting from such
claim or investigation.
7.Executive warrants that he has no claim, allegation, complaint or charge of
any kind pending in any forum against Farmer Mac or any of the other Releasees
as of the date of execution of this Agreement.
B.    Non-Assignment of Claims. Executive has not assigned or transferred any
claim against Farmer Mac or any Releasee or any part or portion thereof
(“Assigned Claim”). Executive shall defend and indemnify the Releasees and hold
the Releasees harmless from and against any Assigned Claim (including attorneys’
fees and costs).
C.    Representations. Executive represents and warrants that Executive was
permitted by Farmer Mac to take all leave to which Executive was entitled,
Executive has been properly paid




--------------------------------------------------------------------------------



for all time worked while employed by Farmer Mac and Executive has received all
benefits to which Executive was or is entitled.
D.    Confidentiality of Agreement. Executive shall keep the fact and the terms
and conditions of this Agreement strictly confidential and shall not disclose or
publish, verbally, in writing or otherwise, to any person or entity, other than
Executive’s spouse, legal or tax advisors, or as may be required by law, any of
the details leading up to the making of this Agreement, the terms and conditions
or sums being paid in connection with this Agreement, or whether the terms of
the Agreement are satisfactory in his opinion. Additionally, Executive agrees
not to disclose or publish, verbally, in writing or otherwise, to any person or
entity, except his spouse and as required by law, any information relating to
his separation from employment with Farmer Mac other than to state that he is no
longer employed with Farmer Mac or that his employment was terminated. Executive
shall obtain the agreement of his spouse, or any legal or tax advisor to be
bound by this confidentiality provision prior to disclosing any of the details
leading up to the making of this Agreement, the terms and conditions or sums
being paid in connection with this Agreement, or whether the terms of the
Agreement are satisfactory in his opinion, or any other information relating to
his separation from employment with Farmer Mac.
E.    Return of Company Property.
1.Executive has returned all Company documents and information (including all
Confidential Information (as defined in the Employment Agreement) and any other
information stored on computer hard drives, cell phones, PDAs, iPads, laptops,
floppy disks or other format owned by Executive or Executive’s spouse) without
retaining or providing to others copies, summaries, excerpts, portions or
representations in any form, and any keys, access cards, credit cards, parking
passes, badges, PDAs, cell phones, telephone equipment, computers, iPads,
laptops, software, equipment and other property belonging to Farmer Mac or any
of its affiliates or related entities.
2.Executive shall certify under oath that Executive has returned to Farmer Mac
(without retaining or providing to anyone else copies, summaries, excerpts,
portions or other representations thereof) all passwords, versions of source
codes and other Company intellectual property in Executive’s possession, and
that Executive has destroyed and not retained or provided to others any source
codes or other intellectual property of Farmer Mac of any of its affiliates or
related entities on any home computers, computer hard drives, cell phones, PDAs,
iPads, laptops, floppy disks or other format owned by Executive or Executive’s
spouse.


F.    Agreement Not to Seek Re-Employment or Membership on the Board of
Directors. Executive shall not seek or accept re-employment with Farmer Mac or
any Company affiliate or successor, as an employee or independent contractor.
Executive agrees that, if Executive seeks re-employment with Farmer Mac or any
Company affiliate or successor, Executive’s application may be rejected without
liability and Executive hereby waives any and all claims relating to such
rejection. Executive shall not seek or accept membership on the Board of
Directors of Farmer Mac or any Company affiliate or successor. Executive agrees
that, if Executive seeks




--------------------------------------------------------------------------------



membership on the Board of Directors of Farmer Mac or any Company affiliate or
successor, Executive’s application may be rejected without liability and
Executive hereby waives any and all claims relating to such rejection.
G.    Non-Disparagement and Statements.
1.Executive shall not, directly or indirectly, criticize, denigrate or otherwise
disparage (whether in public or private) Farmer Mac, any other Releasee or any
of their respective products, services, officers, directors, or employees,
whether past or current.
2.Executive shall make no public statements, written or oral, about Farmer Mac
or any other Releasee, without the prior written approval of the Chairman of the
Board of Farmer Mac. For purposes of this provision, the term “public
statements” shall include but not be limited to any statements made to any of
Farmer Mac’s past, current or prospective customers, vendors, potential
purchasers, employees, or representatives of any of those entities.
3.If Executive is asked about the terms of this Agreement, Executive may state
only that Executive and Farmer Mac have separated the employment relationship on
an amicable basis.
H.    Future Communications with Farmer Mac. Executive shall direct all
inquiries, demands, requests for information or other communications regarding
this Agreement only to Farmer Mac’s Chairman of the Board or General Counsel.
Executive shall not contact any other employee of Farmer Mac other than those
listed above with regard to the contents hereof or any other request for
information or cooperation.
I.    Prohibition Against Accessing Company Networks. Executive agrees not to
access or attempt to access, directly or indirectly, including through use of
automated means, employees or third parties, Farmer Mac’s email network, web
servers, systems, FTP addresses, or information or data resident on such
systems; nor will Executive make use of any unauthorized passwords or user names
or otherwise attempt to destroy such data or impair or corrupt the performance
of such systems.
J.    Cooperation with Litigation or Other Legal Matters. Executive acknowledges
that Executive may have factual information or knowledge that may be useful to
Farmer Mac in connection with current or future legal, investigative, regulatory
or administrative proceedings. Executive will fully cooperate with Farmer Mac in
the investigation, defense or prosecution of any such investigations,
proceedings and claims. Executive’s cooperation shall include providing any
potentially relevant evidence in his possession or under his control and being
reasonably available to meet with counsel to prepare for discovery or trial and
to testify truthfully as a witness. Farmer Mac will not be required or expected
to compensate Executive for his time in providing the aforementioned cooperation
or testifying as a fact witness, but may reimburse Executive for reasonable
expenses associated with travel, meals, lodging or other out of pocket expenses.
In all investigative, litigation or legal matters, Executive shall testify
truthfully.
K.    No Assistance. Executive agrees that he will not voluntarily provide
assistance, information, or advice of any kind, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with such person or entity’s assertion of any claim or cause




--------------------------------------------------------------------------------



of action of any kind, in court, arbitration or otherwise, against Farmer Mac,
its parents, subsidiaries and affiliates, and each of their past, present and
future officers, directors, employees, shareholders, contractors and attorneys,
and he shall not suggest, induce or encourage any person or entity to do so. The
foregoing restrictions shall not prohibit Executive from testifying truthfully
under subpoena, complying with legal requirements or providing other assistance
under compulsion of law.
L.    Injunctive and Other Relief. Executive agrees and acknowledges that any
violation of any provision of this Section III shall constitute a material
breach of this Agreement likely to cause irreparable harm to Farmer Mac.
Therefore, Executive agrees that any such breach or threatened breach by
Executive shall give Farmer Mac the right to specific performance through
injunctive relief requiring Executive to comply with Executive’s obligations
under this Agreement in addition to any other relief or damages allowed by law.
In addition, if Farmer Mac has reason to seek injunctive or other legal relief
to enforce any provision of this Section III., it may suspend any Severance Pay
or other consideration otherwise payable to Executive at that time, and may seek
recovery of any Severance Pay, or other consideration paid to Executive at that
time. Any suspension of Severance Pay or other consideration to be paid, or any
recovery of paid Severance Pay or other paid consideration, shall not void
Executive’s release of claims under this Agreement, which shall remain in full
force and effect.
IV.
DENIAL OF ANY LIABILITY.

Farmer Mac denies any liability to Executive. The Parties agree that this
Agreement may not be used as evidence (other than as provided in the last
sentence of this Section IV); does not constitute an adjudication or finding on
the merits; and is not, and shall not be construed as, an admission by Farmer
Mac of a breach of any contract or agreement; an admission by either Party of a
violation of Farmer Mac’s policies and procedures; or an admission by either
Party of a violation of any state or federal laws or regulations. After
execution (including signatures by both Executive and Farmer Mac), this
Agreement may be introduced in evidence to enforce its terms.
V.
OPPORTUNITY TO CONFER AND OBTAIN ADVICE FROM OTHERS, INCLUDING ATTORNEYS – OLDER
WORKERS’ BENEFIT PROTECTION ACT NOTICES.

A.    Input from Both Parties. The terms of this Agreement have been negotiated
with input from both Executive and Farmer Mac. The Agreement shall not be
interpreted in favor of either the Executive or Farmer Mac.
B.    Opportunity to Confer. Farmer Mac has advised and hereby advises Executive
to confer with an attorney of Executive’s own choosing before entering into this
Agreement. Executive represents that Executive has had a full opportunity to
confer with an attorney and, Executive has done so. Executive expressly
acknowledges and agrees that he has read this Agreement carefully, that he has
had sufficient time and opportunity to consult with an attorney or other advisor
of his choosing concerning his execution of this Agreement. Executive
acknowledges and agrees that he fully understands that the Agreement is final
and binding, that it contains a full release of all claims and potential claims,
and that the only promises or representations he has relied upon in signing this
Agreement are those specifically contained in the Agreement itself.




--------------------------------------------------------------------------------



C.    Opportunity to Consider. Executive acknowledges and agrees that he has
been offered at least twenty-one (21) days to consider this Agreement before
signing (the “Consideration Period”), that he has not requested or been denied
additional time to consider it, and that he is signing this Agreement
voluntarily, with the full intent of releasing Farmer Mac from all claims. If
Executive signs this Agreement prior to the expiration of the Consideration
Period, Executive represents that Executive has determined it is in his best
interests to reach an agreement prior to expiration of the Consideration Period,
and has knowingly and voluntarily waived the remainder of the Consideration
Period.
D.    Effective Date and Opportunity to Revoke.
1.This Agreement must be executed by Executive within thirty (30) days
immediately following the Termination Date to be effective and shall become
effective and enforceable at twelve o’clock (12:00) noon, Eastern Time, on the
eighth (8th) day immediately following the date of execution of this Agreement
(the “Effective Date”).
2.Executive may revoke this Agreement at any time prior to the eighth (8th) day
after signing it (“Revocation Period”), by delivering a written revocation to
Stephen P. Mullery, Senior Vice President and General Counsel at the notice
address for Farmer Mac set forth in Section XIV below in such a manner that Mr.
Mullery receives it within the Revocation Period. If this Agreement is revoked
by Executive, it will be revoked in its entirety. This Agreement shall not be
effective until the Revocation Period has passed without revocation and both
Parties have signed the Agreement.
3.Executive agrees that, if he revokes the Agreement during the Revocation
Period, he will return to Farmer Mac any and all payments already received
pursuant to this Agreement. The Agreement may not be revoked after that time.
4.Executive agrees that if he ever attempts to rescind, revoke or annul this
Agreement after the Revocation Period (other than with respect solely to making
a claim under the ADEA) or if he attempts at any time to make, assert or
prosecute any claim(s), other than claims pursuant to the ADEA, covered by the
Release or the Covenant Not To Sue contained in Section III.A above, he will
first return to Farmer Mac any and all payments already received by him under
this Agreement, plus interest at the highest legal rate, and, except with
respect to claims under the ADEA, he will pay Farmer Mac’s attorneys’ fees and
costs incurred in defending itself against the claim(s) and/or the attempted
revocation, rescission or annulment.
E.    Waiver of Age Related Claims. By entering into this Agreement, Executive
releases and relinquishes all rights and claims arising under the ADEA, as well
as other federal, District of Columbia and state laws protecting employees from
discrimination, arising up to and including the date of execution of this
Agreement.
F.    No Waiver of Future Claims. By entering into this Agreement, Executive is
not waiving any rights or claims that may arise after the date this Agreement is
executed.




--------------------------------------------------------------------------------



VI.
COMPLETE AGREEMENT.

This Agreement is an integrated document. It constitutes and contains the entire
agreement and understanding between the Parties, and supersedes and replaces all
prior negotiations and all agreements, written and oral, concerning the subject
matters hereof. The Parties also agree that this document supersedes the
Employment Agreement and all other agreements relating to the subject matter of
this Agreement except that (i) the provisions of Sections 11, 12, 13, 14 and 15
of the Employment Agreement shall remain in full force and effect according to
their terms and are incorporated herein by reference, (ii) any rights that
Executive may have under the indemnification provisions contained in statutory
charter, certificate of incorporation or by-laws of Farmer Mac or any of its
subsidiaries or related entities are not superseded by this Agreement, (iii) any
award agreements between Farmer Mac and Executive related to stock appreciation
rights or restricted stock are not superseded by this Agreement, (iv) any Farmer
Mac incentive compensation plans pursuant to which Executive has been granted
stock appreciation rights are not superseded by this Agreement, and (v) any
employee benefit plans sponsored by Farmer Mac are not superseded by this
Agreement. In reaching this Agreement, no Party has relied upon any
representation or promise except those set forth herein.
VII.
AMENDMENT.

The Parties agree that this Agreement may not be modified except by a written
document signed by both Parties.
VIII.
SEVERABILITY OF INVALID PROVISIONS/REFORMATION.

If any provision or covenant, or any part thereof, of this Agreement, except
Executive’s Release and Covenant Not To Sue set forth in Section III.A of this
Agreement, should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants of this Agreement, all of which shall remain in full
force and effect. If the Release or the Covenant Not to Sue is found to be
unenforceable, this Agreement shall be null and void and all consideration
originally paid shall be returned by Executive to Farmer Mac.
 
IX.
CHOICE OF LAW AND ATTORNEYS’ FEES.

This Agreement has been negotiated within the District of Columbia and the
rights and obligations of the Parties to this Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the District of
Columbia without regard to the principles of conflict of laws thereof or of any
other jurisdiction that would cause the application of laws of any jurisdiction
other than those of the District of Columbia. In any action brought in
connection with this Agreement, the substantially prevailing party shall be
awarded its or his reasonable legal fees (including but not limited to attorney,
paralegal and expert fees) and costs, to the maximum extent permitted by law.
X.
ASSIGNMENT.

This Agreement may be assigned only by Farmer Mac. Any assignee of the Agreement
shall have the same rights and duties of Farmer Mac under this Agreement.




--------------------------------------------------------------------------------



XI.
NO WAIVER OF BREACH.

No waiver of any breach of any term or provision of this Agreement shall be
binding unless in writing and signed by the party waiving the breach. No waiver
of any breach of any term or provision of this Agreement shall be construed to
be, nor shall be, a waiver of any other breach of this Agreement.
XII.
KNOWING AND VOLUNTARY WAIVER.

Executive has carefully read and fully understands all of the provisions of this
Agreement. Executive knowingly and voluntarily enters into this Agreement.
Executive has had time to present this Agreement to an attorney for review, and
Executive has done so.
XIII.
FURTHER ASSURANCES.

The Parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the terms of this Agreement.
XIV.
NOTICES.

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand (with written confirmation of receipt), (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (iii) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (iv) on the third Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section XIV):
If to Farmer Mac, to:
Federal Agricultural Mortgage Corporation

1999 K Street, N.W., 4th Floor,
Washington, D.C. 20006
Facsimile: (202) 872-7713
Attention: Stephen P. Mullery, Esq., Senior Vice President & General Counsel


with a copy (which will not
constitute notice to
Farmer Mac), to:            Alston & Bird LLP
The Atlantic Building
950 F Street, N.W.
Washington, DC 20004-1404
Facsimile: (202) 654-4879
Attention: Keith E. Gottfried, Esq.






--------------------------------------------------------------------------------



If to Executive, to:            Michael A. Gerber
13304 Beall Creek Court
Potomac, Maryland 20854
Facsimile: (301) XXX-XXXX


with a copy (which will not
constitute notice to Executive),
to:                    _______________________
_______________________
_______________________                                    _______________________
Facsimile: _______________
Attention: _______________


or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.


XV.
INTERPRETATION.

Where a reference in this Agreement is made to a Section or Exhibit, such
reference shall be to a Section of or Exhibit to this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. The term “business days” shall mean
any day, other than Saturday, Sunday or any day on which banking institutions
located in the District of Columbia are authorized or required by law or other
governmental action to close.
XVI.
HEADINGS NOT BINDING/COUNTERPARTS/ORIGINALS AND COPIES.

The use of headings in this Agreement is only for ease of reference and the
headings have no effect and are not to be considered part of or terms of this
Agreement. This Agreement may be executed in counterparts (including by
facsimile or electronic transmission), all of which will be one and the same
agreement. In the event that any signature to this Agreement is delivered by
facsimile transmission or by e-mail delivery of a portable document format (.pdf
or similar format) data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. A photocopy or facsimile copy of this
Agreement shall be as effective as an original.
EXECUTIVE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS
AGREEMENT. EXECUTIVE REPRESENTS THAT EXECUTIVE IS ENTERING INTO THIS AGREEMENT
VOLUNTARILY AND THAT THE CONSIDERATION EXECUTIVE RECEIVES IN EXCHANGE FOR
EXECUTING AND NOT REVOKING THIS AGREEMENT IS GREATER THAN THAT TO WHICH
EXECUTIVE WOULD BE ENTITLED IN THE ABSENCE OF THIS AGREEMENT.




--------------------------------------------------------------------------------



EXECUTIVE REPRESENTS THAT EXECUTIVE IS NOT RELYING ON ANY REPRESENTATION OR
UNDERSTANDING NOT STATED IN THIS AGREEMENT.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------



[SIGNATURE PAGE]


Executed this 18th day of October 2012.
 
 
/s/ Michael A. Gerber    
Michael A. Gerber
 
 



Executed this 3rd day of October 2012.
FEDERAL AGRICULTURAL MORTGAGE CORPORATION
 
 
 
By: /s/ Lowell L. Junkins
Lowell L. Junkins, for the Board of Directors

 




